The State




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 2, 2014

                                    No. 04-13-00739-CR

                                   Andres R. CISNEROS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR0183
                          Honorable Ray Olivarri, Judge Presiding


                                       ORDER


       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to June 3, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court